Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, André Thoüin, and Bartelémy de Faujas-Saint Fond, 16 May 1809
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel,Thoüin, André,Faujas de Saint-Fond, Barthélemy


          My dear Sir & friend  Monticello May 16. 09.
           The bearer hereof, mr Robert M. Patterson, is son of mr Robert Patterson, professor of Mathematics in the college of Philadelphia, Director of the mint of the US. & a Vicepresident of the Philosophical society. having gone through his course of studies here he goes to Paris to advance his stock of knolege by the superior aids which that place affords. I have not the pleasure of being personally acquainted with him, but learn from sources worthy of all confidence, that he is correct in his morals, & conduct, & earnest in the worthy pursuits which carry him to Europe. a friendship of long standing with his father, & the desire of being useful to himself induce me to take the liberty of making him known to you, of solliciting your friendly attentions & counsel to him in the objects of his journey & of expressing my entire belief that he will prove himself worthy of any good offices you may be so kind as to render him. I avail myself with pleasure of this & every occasion of renewing to you the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        